Citation Nr: 1101420	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from January 1965 to September 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the September 2007 rating decision also 
denied a claim for service connection for bilateral hearing loss.  
The Veteran filed a notice of disagreement with this denial, and 
the RO issued a statement of the case on the PTSD and bilateral 
hearing loss issues in January 2009.  However, in his February 
2009 substantive appeal, the Veteran specifically indicated that 
he wished to perfect an appeal for the PTSD issue only, and gave 
no further indication that he wished to perfect an appeal for the 
bilateral hearing loss issue.  Thus, although the RO subsequently 
listed service connection for bilateral hearing loss as an issue 
on appeal in an October 2009 supplemental statement of the case, 
the appeal for that issue has not been perfected, and, therefore, 
the issue is not before the Board.  See 38 C.F.R. § 20.202.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran contends that he has PTSD was a result of his 
experiences while serving in Vietnam from January 1966 to July 
1968.  The Veteran has reported that he was repeatedly exposed to 
incoming fire from mortars, rockets, and small arms, experienced 
repeated threats to his life, and participated in killing.  He 
has also reported that, during his first tour in Vietnam, his 
headquarters were located near a hospital and he saw many 
severely injured soldiers and civilians.  He furthermore has 
reported that, during his second tour, while on his way to the 
dump outside of his compound, a Viet Cong presented and shot at 
him, but that his rifle locked up, and that the Veteran then shot 
and killed the Viet Cong.

The service record shows that the Veteran served as a radio 
operator in the Army in Company D, 41st Signal Battalion, in 
Vietnam from January 25, 1966, to January 24, 1967, and in 
Company A, 43rd Signal Battalion, from March 14, 1968, to June 
13, 1968.  The service personnel records do not show that the 
Veteran received any awards for valor or denoting combat. 

In September 2007, the RO denied the Veteran's claim for PTSD on 
the basis that his alleged stressors could not be confirmed, and 
that he was not shown to have served in combat.

However, effective July 12, 2010, VA amended its regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f), in part, as follows:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

To date, the RO has not addressed the Veteran's claim in light of 
the amended regulations.  Therefore, a remand in this case is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. § 
3.304(f)(3) effective July 12, 2010. 

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  After all such development has been 
completed, the RO or AMC should readjudicate 
the merits of the claim in light of the 
amended regulations.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


